Title: From George Washington to John Hancock, 8 July 1781
From: Washington, George
To: Hancock, John


                  Sir
                     
                     Head Quarters near Dobbs’s Ferry 8th July 1781.
                  
                  I have not been honored with an answer to my several letters of the 24th and 25th of May and of the 2d 4th 15. and 25th of last Month, and am of course unable to form any certain estimate of what may be expected in consequence of my requisitions—this puts me in rather an awkard situation, as I can not give His Excellency Count Rochambeau, who has formed a junction with me, that official assurance of support which I had promised upon the faith of the States, when I had an interview with him at Weathersfeild—It is true General Heath has given me general information of the steps which have been taken to raise Men and supplies and which appear energetic and liberal, but still I cannot with propriety expose those letters to public view.
                  In my letter of the 25th of June I informed your Excellency that I had written to General Fellows to forward 600 militia from the Counties of Hampshire and Berkshire to Albany—By an answer from him of the 1st Inst. I find that he is out of Commission and that no order for Militia had then been given.  I however hope your Excellency will upon the Receipt of my letter have dispatched the necessary orders, as, depending upon the Militia, I have called down the Continental troops.  I am &a. 
                  
                     G.W.
                  
               